                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH

SHANE R. CARL,

                       Plaintiff,                    MEMORANDUM DECISION &
                                                     DISMISSAL ORDER
v.

STATE OF UTAH et al.,                                Case No. 1:18-CV-97-DB

                       Defendants.                   District Judge Dee Benson




       Reviewing this prisoner civil-rights complaint under 28 U.S.C.S. § 1915A (2019), in an

Order dated October 12, 2018, the Court deemed it deficient. (Doc. No. 12.) The Court gave

directions for curing deficiencies, sent Plaintiff a "Pro Se Litigant Guide" (with a civil-rights

complaint form), and ordered deficiencies be cured within thirty days. On November 2, 2018,

Plaintiff instead filed a nonresponsive document, titled, “Summary of Facts for Case.” (Doc. No.

13.) More than six months have passed, but the Court has not again heard from Plaintiff.

       IT IS ORDERED that this action is DISMISSED without prejudice for failure to state a

claim under § 1915(e)(2)(B)(ii), follow the Court’s Order, and to prosecute this case, see

DUCivR 41-2. This action is CLOSED.

               DATED this 13th day of May, 2019.

                                               BY THE COURT:




                                               JUDGE DEE BENSON
                                               United States District Court
